11/28/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0280



                              No. DA 21-0280

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DANIEL GEORGE RICHARDS,

           Defendant and Appellant.

                                  ORDER

     Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 29, 2022, within which to prepare,

file, and serve his reply brief on appeal.

     No further extensions will be granted.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 NovemberORDER
                                                                            28 2022